Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Amendment filed on 12/1/2021.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schelling et al. (US 2017/0230756 A1) and Elyada (US 2016/038144 A1) each teach an ultrasound speaker including a backside hole, but fail to teach that the backside hole is for providing acoustic pressure relief. 
Michel et al. (US 2012/0250897 A1) teaches an ultrasound speaker including a backside hole for providing acoustic pressure relief (Figs. 11-12), but the structure in which the backside hole appears is not combinable with a time-varying acoustic coupler.
Lee (US 2012/0230517 A1) teach a speaker including a backside hole for providing acoustic pressure relief (¶ 0022), but fail to teach that the speaker is an ultrasound speaker.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on flex.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687